*1001OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The charge on recent and exclusive possession was not error. The circumstances of the case were such that defendant was either guilty of stealing from the complainant or guilty of nothing. Unlike People v Baskerville (60 NY2d 374), there was, therefore, no need to charge with respect to the crime of possession of stolen property, there being no reasonable view of the evidence under which defendant was guilty only of that crime.
Nor was the evidence of identification insufficient. Although the officers and complainant briefly lost sight of defendant during the chase, complainant pointed out the person being chased to the police as the robber and the officer identified the person apprehended as the person pointed out to him. That together with defendant’s possession of complainant’s property was sufficient to present a jury issue on identification.
The statement made by defendant at the time of arrest was clearly spontaneous, having resulted from the officer’s response to defendant’s question and that response having been a simple statement of fact, not provocative in any sense (People v Rivers, 56 NY2d 476; People v Lynes, 49 NY2d 286; cf. People v Lanahan, 55 NY2d 711).
Defendant’s remaining contentions have been examined and found without merit.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order affirmed in a memorandum.